     Case: 1:20-cv-03024 Document #: 60 Filed: 09/21/20 Page 1 of 1 PageID #:4228




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                                    Case No. 20-cv-3024
               Plaintiff,
v.                                                  Judge Martha M. Pacold

FANSOMALL.COM, et al.,                              Magistrate Judge Beth W. Jantz

               Defendants.


                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Christian Dior

Couture, S.A. (“Plaintiff” or “Dior”) hereby dismisses this action, with leave to reinstate within

one hundred and eighty (180) days, as to the following Defendants:

                Defendant Name                                         Line No.
                 myshape Store                                            91
               Shop5588192 Store                                         131

Dated this 21st day of September 2020.       Respectfully submitted,

                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Allyson M. Martin
                                             Abby M. Neu
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080
                                             312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             amartin@gbc.law
                                             aneu@gbc.law

                                             Counsel for Plaintiff Christian Dior Couture, S.A.
